[Cite as Mallikarjunaiah v. Shankar, 2020-Ohio-4508.]



                                    IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                          WARREN COUNTY




 SMITHA MALLIKARJUNAIAH,                                :

        Appellee,                                       :   CASE NOS. CA2019-11-122
                                                                      CA2019-11-123
                                                        :
     - vs -                                                       OPINION
                                                        :          9/21/2020

 PRASAD SHANKAR,                                        :

        Appellant.                                      :




              APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                         DOMESTIC RELATIONS DIVISION
                              Case No. 17DR39885


Smitha Mallikarjunaiah, 2651 Citrus Lake Drive, D 204, Naples, Florida 34109, pro se

Prasad Shankar, 1766 Chaparral Drive, Pittsburg, California, 94565, pro se



        RINGLAND, J.

        {¶1}    Appellant, Prasad Shankar ("Father"), appeals a decision from the Warren

County Court of Common Pleas, Domestic Relations Division, resolving several motions

specific to parenting time, custody, reunification counseling, and costs. For the reasons

detailed below, we affirm.

        {¶2}    Father and Smitha Mallikarjunahaiah ("Mother") married in California and
                                                                                  Warren CA2019-11-122
                                                                                         CA2019-11-123

subsequently dissolved their marriage in 2006 in the Superior Court of California County of

Monterey. The parties have one child by issue of their marriage, a son born on January 25,

2004.

        {¶3}    In 2016, Mother was permitted to move to Ohio with their son. The record

reflects that Mother and Father jointly stipulated that the parties would participate in

reunification counseling with a counselor in Mason, Ohio.1

        {¶4}    The procedural history of this case is muddled. These proceedings initially

began with Mother's petition to register a foreign order granting custody of their child to her.

However, on October 18, 2017, Father moved to modify the custody and visitation order

from the California Court.

        {¶5}    Subsequently, the parties entered into an agreed entry that permitted Mother

to relocate to Florida with their son so that he could attend a private school and tennis

academy. Pursuant to the second agreed entry, Father was ordered to arrange reunification

counseling with one of two agencies listed in the order.

        {¶6}    Father's efforts to arrange reunification counseling were unsuccessful and, on

November 16, 2018, he filed four motions: a motion to stop delaying counselling, a motion

for choosing right therapist [sic], a motion to share expenses, and a motion for fees/costs.

On March 11, 2019, Mother moved to dismiss Father's complaints and also moved for

sanctions for frivolous conduct.

        {¶7}    The trial court held a hearing on May 17, 2019. During the hearing both

parties agreed that the counselors that Father contacted were unable or unwilling to help in

reunification counseling. Therefore, the parties entered into a third agreed entry where




1. Though the stipulation does not expressly state so, we presume the reunification counseling was agreed
to for purposes of repairing the relationship between Father and his son, as that is the issue before this court.

                                                     -2-
                                                                    Warren CA2019-11-122
                                                                           CA2019-11-123

three additional counselors were listed for Father to contact and arrange reunification

counseling. The remaining outstanding issues were submitted to the court.

       {¶8}   On May 22, 2019, the magistrate issued its decision with the following

findings: (1) Mother's motion to dismiss and motion for sanctions is denied, (2) Father's

motion to share expenses and for fees, costs, and sanctions is denied, (3) Father's motion

for Mother to pay a portion of his travel costs is denied, and (4) the court does have

jurisdiction to hear the matter.

       {¶9}   Father filed objections to the May 22, 2019 magistrate's decision. Father

argued that his motion to share expenses and for fees, costs, and sanctions should have

been granted. Father argued that since Mother is the one who moved, she should be

responsible for travel expenses. In addition, Father argued that the court should sanction

Mother for filing frivolous motions against Father and for wasting time.

       {¶10} The trial court overruled Father's objections in an October 9, 2019 entry. The

trial court noted that Mother pays all of their son's tuition and determined that imposing

additional expenses upon her would be disproportionate. Further, the court found that

Father could have requested these expenses previously but failed to do so and therefore

waived the issue. Finally, the court did not find that Mother engaged in frivolous conduct,

noting that such domestic relations matters can be lengthy and contentious.

       {¶11} Another hearing was held on October 9, 2019.            The transcript of that

proceeding was not filed and therefore this court cannot ascertain what evidence was

presented.

       {¶12} On October 23, 2019, the magistrate issued its decision. Relevant to this

appeal, the magistrate denied Father's motion to change custody, but did change the

parenting time order by eliminating the prior requirement for reunification counseling


                                            -3-
                                                                       Warren CA2019-11-122
                                                                              CA2019-11-123

between Father and son.        At the time of the hearing, the child was 15 years old. The

magistrate noted that "it is unfortunate, but the child has made it clear that he does not want

a relationship with his Father at this time." As a result, the magistrate ordered parenting

time as such:

                1. One time per month, Father may make arrangements to visit
                the child in person in Florida.         This parenting time is
                unsupervised. Father shall provide Mother and the child with
                fourteen-day notice of his intent to exercise this parenting time.
                Where Father's parenting time takes place and how long Father
                has parenting time is at the child's discretion. For example, if
                the child agrees to have dinner with Father, then he may do so.

                ***

                2. Father shall continue to have video parenting time through
                Skype, or a similar service, twice per week;

                3. The parties are no longer required to attend reunification
                counseling. The child does not wish to have a relationship with
                Father at this time. The parties do not appear willing to
                participate in counseling either. Therefore, * * * the therapists
                have indicated reunification counseling will not be effective;

                ** *

       {¶13} Father failed to timely file objections and the trial court adopted the

magistrate's decision as the permanent order in a November 8, 2019 entry. On November

19, 2019, Father filed untimely objections to the magistrate's decision. Father now appeals,

raising three assignments of error for review.

       {¶14} Assignment of Error No. 1:

       {¶15} COURT SHOULD REVIEW THE TRIAL COURT'S DECISION TO CANCEL

FATHER AND SON REUNIFICATION COUNSELLING IS REALLY AT BEST INTEREST

OF THE CHILD. (sic)

       {¶16} Assignment of Error No. 2:

       {¶17} WHETHER SUBSTANTIAL EVIDENCE SUPPORTS TO PROVE MOTHER

                                              -4-
                                                                                Warren CA2019-11-122
                                                                                       CA2019-11-123

IS NOT VIOLATED CALIFORNIA COURT ORDER, WHICH STATES REUNIFICATION

COST SHOULD BE SHARED BY BOTH PARTIES. (sic)

        {¶18} Assignment of Error No. 3:

        {¶19} TRAIL COURT'S DECISION TO SQUASH SUBPOENA ISSUED TO MR.

KRAMER TO TESTIFY AT THE TRIAL COURT IS JUSTIFIED. (sic)

        {¶20} Father's assignments of error will be addressed together.2 Following review

of the limited record before this court, we find Father's appeal to be without merit.

        {¶21} Civ.R. 53(D)(3) governs the procedure for objecting to a magistrate's decision.

"This rule requires a party to make timely, specific objections in writing to the trial court,

identifying any error of fact or law in the magistrate's decision." Koeppen v. Swank, 12th

Dist. Butler No. CA2008-09-234, 2009-Ohio-3675, ¶ 29.

        {¶22} In the present case, the magistrate's decision vacating the order for

reunification counseling and denying Father's motion for sanctions was issued on October

23, 2019. Nevertheless, Father did not file objections until November 19, 2019, which was

outside the 14-day timeframe required by Civ.R. 53(D)(3)(b)(i). Accordingly, Father did not

timely file objections to the magistrate's decision. By failing to object to the magistrate's

actions, Father has waived all but plain error on appeal. Thompson v. Cannon, 12th Dist.

Fayette No. CA2015-02-003, 2015-Ohio-2893, ¶ 12.                        "Plain error is only found in

'exceptional circumstances where error, to which no objection was made at the trial court,

seriously affects the basic fairness, integrity, or public reputation of the judicial process,

thereby challenging the legitimacy of the underlying judicial process itself.'" Holden v.

Holden, 12th Dist. Brown No. CA2015-07-016, 2016-Ohio-5557, ¶ 25, quoting Goldfuss v.



2. Father does not specifically raise any assignments of error in his brief, but instead lists a "statement of
issues presented for review," which we will construe as his assignments of error. However, we have
considered Father's entire brief.

                                                    -5-
                                                                        Warren CA2019-11-122
                                                                               CA2019-11-123

Davidson, 79 Ohio St. 3d 116 (1997), syllabus.

       {¶23} Having reviewed the record, we find that the trial court's decision was not plain

error. As an initial matter, Father's brief points to no legal authority and does not coherently

raise any ascertainable right to relief. Rather, Father's brief is essentially a list of grievances

that he holds against Mother and the way this case has proceeded.

       {¶24} Ohio law is well settled that an appellant on appeal must provide legal

arguments and citations to both legal authority and the record sub judice that substantiate

the alleged error. Streaker v. Streaker, 12th Dist. Madison No. CA2018-05-013, 2019-Ohio-

832, ¶ 6.

       {¶25} "An appellate court will neither construct assignments of error nor create

arguments on behalf of an appellant because it is not the duty of an Ohio appellate court to

raise arguments for the parties." Dudley v. Dudley, 12th Dist. Butler No. CA2019-01-021,

2019-Ohio-4309, ¶ 10. Moreover, "if an argument exists that can support [an] assignment

of error, it is not this court's duty to root it out." In re Constable, 12th Dist. Clermont Nos.

CA2006-08-058 and CA2006-09-067, 2007-Ohio-3346, ¶ 12. "An appellate court is not a

performing bear, required to dance to each and every tune played on an appeal." State v.

Wilson, 12th Dist. Warren No. CA2018-03-022, 2019-Ohio-338, ¶ 27.

       {¶26} Moreover, because Father failed to provide a transcript of the October 9, 2019

hearing, we cannot ascertain what evidence was presented or omitted below. It is well

settled that if an appellant fails to provide the court of appeals with a transcript or an agreed

statement of the trial court's proceedings, he or she generally will be unable to demonstrate

the error on which his or her appeal is based, and in such instances, the court of appeals

must presume the regularity and correctness of the proceedings in the trial court. Dowers

v. Dowers, 12th Dist. Butler No. CA2015-04-071, 2015-Ohio-4530, ¶ 12. Provided the


                                               -6-
                                                                       Warren CA2019-11-122
                                                                              CA2019-11-123

limited record before this court, we find the trial court did not commit plain error in resolving

this matter. Father's three assignments of error are without merit and hereby overruled.

       {¶27} Judgment affirmed.

       M. POWELL, P.J., and PIPER, J., concur.




                                              -7-